Case 5:20-cv-04084-EFM-TJJ Document 11-1 Filed 01/27/21 Page 1of1

UNITED STATES
POSTAL SERVICE.
OLATHE
110 N CHESTNUT ST
OLATHE, KS 66061-9998
(800)275-8777

Ba

12/16/2020 05:16 PM
Product Qty Unit Price
Price

First-Class Mail® 1 $2.00
Large Envelope

Topeka, KS 66612

Weight: O lb 5,90 oz

Estimated Delivery Date

Sat 12/19/2020
Certified Mail® $3.55

Tracking #: A
70201290000153455062 <<
Return Receipt $2.85
Tracking #:

Total

First-Class Mail® 1
Large Envelope
Topeka, KS 66612
Weight: 0 lb 7.80 oz
Estimated Delivery Date
Sat 12/19/2020

$2.40

Certified Mail® $3.55
Tracking #:
70201290000153455079~.------
Return Receipt

Tracking #:
9590 9402 6086 0125 7693 25
$8.80

Total
Grand Total: $17.20
Credit Card Remitted $17.20

Hie Ne aye re aad

SENDER: COMPLETE THIS SECTION

COMPLETE THIS SECTION ON DELIVERY

 

Hl Complete items 1, 2, and 3. A. Signature

® Print your name and address on the reverse X ; D1 Agent
so that we can return the card to you. Raceived Oo Address:

lm Attach this card to the back of the mailpiece, B. Received by (Printed Name) C. Date of Delive
or on the front if space permits. DEC 1 Q 2 020

 

 

1. Article Addressed to:
Derels Schmid +
nh
}2.° Sw Jott Ave, AY,

Toper4s KS GGél 2

 

D. Is delivery address different from item 1? [1 Yes
lf YES, enter delivery addres:
Kansas Attorney

below:

: Ni
eneral a

 

 

JU ATAACAT T

9590 9402 6086 0125 7693 25

 

 

7020 1290 0001

.PS Form 3811, July 2015 PSN 7530-02-000-9053

5345 5074

A. Signature

3. Service Type
O Adult Signature

0 Adult Signature Restricted Delivery

O Certified Mall®

O Certified Mail Restricted Delivery

O Collect on Delivery

O Priority Mail Express®

O Reglstered Mall™

O Registered Mail Restric
Delivery

O Return Receipt for
Merchandise

(J Collect on Delivery Restricted Delivery 1 Signature Confirmatior

til
ul Restricted Delivery

isssiiouud)

H# Complete items 1, 2, and 3.

 

O Signature Confirmatior
Restricted Delivery

Domestic Return Recelj

 

fH Print your name and address on the reverse x cl eh C1 Agent
so that we can return the card to you. 2 1 Addressee
Bi Attach this card to the back of the mailpiece, B, Recelved by (Printed Name) C, Date of Delivery
or on the front If space permits. I i / G wd

 

 

1. Article Addressed to:

$2.85

“To m Day

an s
2900 sw /O Ave, sre S5)-
Topelsa » KS 66612

 

D. Is delivery address different from item 1? LI Yeg
If YES, enter delivery address below:

O1No

 

 

FARA A

9590 9402 6086 0125 7693 32

 

Card Name: VISA

Account #: XXXXXXXXXXXK8886
Approval #: 08440C
Transaction #: 240

AID: A0000000031010 Chip
AL: VISA CREDIT
PIN: Not Required CHASE VISA

KR KKK KKK KK KA K KKK KKK KKK RK KR KKK KKK KKK RK KKK ERK
USPS is experiencing unprecedented volume
increases and limited employee
availability due to the impa ts of
COVID-19. We appreciate your patience and
remain committed to deliveriimy the
holidays to you.

KK REKRKKKEKRA RRR K KKK KKK KKK KK KKK KEK KEK EK KER

In a hurry? Self-service kiosks offer
quick and easy check-out. Any Retail
Associate can show you how.

Text -your--tracking number to 28777 (2USPS)
to get the latest status. Standard Message
and Data rates may apply. You may also
_ visit www.usps.com USPS Jracking ar cal]

1-800-222-1811.

Preview your Mail

Track your Packages

Sign up for FREE @
www. Informeddelivery.com

All sales final on stamps and postage.
Refunds for guaranteed services only.
Thank you for your business.

 

3. Service Type

O Adult Signature .

O Adult Signature Restricted Delivery
O Certified Mail®

O Certified Mail Restricted Delivery
O Collect on Delivery

 

?Oe2e0 1290 OO01 5345 5o0be2

 

F1Colleat an Delivery Restricted Delivery O Signature Confirmation™
|

| Restricted Delivery

| __ (over $500)

PS Form 3811, July 2015 PSN 7530-02-000-9053

O Priority Mail Express®

O Registered Mail™

o Bepstared Mail Restricted
Delivery

O Return Receipt for
Merchandise

C Signature Confirmation
Restricted Delivery

Domestic Return Receipt :

 

 
